Downey, C. J.
The minutes of the clerk on the transcript in this case show that it was filed November t ith, 1871; that notice was served November 15th, in the same year; that the cause was submitted on the 29th of the same month by default, and that a brief was filed for appellants January 6th, 1872. The case came into the hands Of the judges and was distributed on the 23d day of July, 1873, at which time there was no brief with the record, the brief which was filed having been withdrawn or lost. Counsel for appellants has been several times notified of the fact that no brief was on file, and requested to file a brief. But up to this time none has been filed. Under these circumstances, we think the appeal ought to be dismissed.
The appeal is dismissed, with costs.